UNITED STATES SECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549FORM 8-KCURRENT REPORTPursuant to Section 13 or 15(d) of theSecurities Exchange Act of 1934Date of Report (Date of earliest event reported): December 27, 2016 BUSCAR COMPANY(Exact name of registrant as specified in its charter)NEVADA(State or other jurisdiction of incorporation) 333-17487227-3191889 (Commission File No.)(IRS Employer Identification No.) 4-9991(Address of principal executive offices) (zip code) (661) 418-7842(Registrant’s telephone number, including area code)(Former name or former address, if changed since last report)Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2 (b))¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4 (c)) Item 8.01. Other Events.On December 27, 2016, the Company sent out a letter to its shareholders. A copy is attached as Exhibit 99.1 In accordance with General Instructions B.2 and B.6 of Form 8-K, the information included in this Current Report on Form 8-K (including Exhibit 99.1 hereto) shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) nor shall it be deemed incorporated by reference into any filing made by the Company under the Exchange Act or the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing.Item 9.01. Financial Statements and Exhibits. 99.1Letter to Shareholders, dated December 27, 2016 2SIGNATURESPursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Buscar CompanyDated: December 27, 2016By:/s/ Anastasia Shishova Name: Anastasia ShishovaTitle:CEO 3
